Name: Commission Regulation (EEC) No 233/82 of 29 January 1982 altering the corrective amount applicable to the refund on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 ! No L 22/56 Official Journal of the European Communities 30 . 1 . 82 COMMISSION REGULATION (EEC) No 233/82 of 29 January 1982 altering the corrective amount applicable to the refund on rice and broken rice mation known to the Commission that the corrective amount at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization fo the market in rice ('), as last amended by the Act of Accession of Greece (2), and in particular the second subparagraph of Article 17 (4) thereof, Whereas the corrective amount applicable to the refund on rice and broken rice was fixed by Regula ­ tion (EEC) No 80/82 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 80/82 to the infor ­ The corrective amount referred to in Article 1 7 (4) of Regulation (EEC) No 1418 /76 which is applicable to the export refunds fixed in advance in respect of rice and broken rice, as fixed in the Annex to Regulation (EEC) No 80/82 is hereby altered to the amount set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1982 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 166, 25 . 6 . 1976, p . 1 . ( 2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3) OJ No L 10 , 15 . 1 . 1982, p . 24 . 30 . 1 . 82 Official Journal of the European Communities No L 22/57 ANNEX to the Commission Regulation of 29 January 1982 altering the corrective amount appli ­ cable to the refund on rice and broken rice (ECU/tonne) CCT heading No Description Current 2 1st period 3 2nd period 4 3rd period 5 ex 10.06 Rice : B. I. Paddy rice , husked rice : a) Paddy rice : 1 . Round grain 2 . Long grain     b) Husked rice : 1 . Round grain     2 . Long grain 0 0 0 0 II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 2 . Long grain   b) Wholly milled rice : 1 . Round grain     2 . Long grain 0 0 0 0 III . Broken rice    